Brown, C. J.
The facts in this case show, and it was so admitted in the argument in this Court, that Varner, the deputy sheriff, had paid over all the money collected by him. Part of it was applied to the payment of costs, and the balance was paid to the sheriff, whose deputy he was, and to the plaintiff’s attorney. In this state of the case we hold that he, as deputy sheriff, was no longer liable to rule.
By section 3883 of the Revised Code, deputy sheriffs are liable to rule and attachment in the same manner as sheriffs. But this can only apply when they have funds which they have collected, and which they have failed to pay over to the principal sheriff, or to the plaintiff. .
As the deputy sheriff is subject to' the direction and control of the sheriff, who is liable for his acts, we think he is bound, on the demand of the sheriff, at any time, to turn over to him any moneys which he may have collected, for which the sheriff is liable. The sheriff must necessarily have this control over his deputy for his own security and protection. And it follows that the deputy who has paid the money collected by him to the sheriff, is no longer liable to rule, but the plaintiff in fi. fa. must pursue his remedies against the sheriff.
Judgmeift reversed.